ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_02_FR.txt.                                                                                     150




               DÉCLARATION DE M. LE JUGE TOMKA

[Traduction]

  Ordonnance en indication de mesures conservatoires –– Portée de la première
mesure indiquée –– Attention insuffisante prêtée aux raisons sous-tendant les
décisions de la Cour suprême de Crimée et de la Cour suprême de la Fédération de
Russie –– Absence d’urgence.

   1. Mon vote concernant le point 1 du dispositif appelle quelques expli-
cations. Si je conviens que, du fait des obligations lui incombant au titre
des articles 2 et 5 de la convention internationale sur l’élimination de
toutes les formes de discrimination raciale, la Fédération de Russie est
tenue de « poursuivre par tous les moyens appropriés … une politique
tendant à éliminer toute forme de discrimination raciale » (art. 2), ainsi
que d’interdire et d’éliminer la discrimination raciale dans la jouissance,
par l’ensemble des Tatars de Crimée, de certains droits comme le « [d]roit
à la liberté de réunion et d’association paciﬁques » (point ix) de l’alinéa d)
de l’article 5), il me semble toutefois que la Cour est allée trop loin en
prescrivant à la Fédération de Russie de « [s]’abstenir de maintenir … des
limitations à la capacité de la communauté des Tatars de Crimée de
conserver … le Majlis » (alinéa a) du point 1 du paragraphe 106).
   2. Les activités du Majlis, organe exécutif représentant les Tatars de
Crimée dont les trente-trois membres sont élus par le Kurultai 1, le congrès
de ce peuple, ont été interdites par la Cour suprême de Crimée le 26 avril
2016, sur la proposition du procureur de Crimée, au motif qu’il s’agissait
d’une « organisation extrémiste » encourageant des « activités extré-
mistes ». Il a été interjeté appel de cette décision devant la Cour suprême
de la Fédération de Russie qui, par une décision datée du 29 septembre
2016, a conﬁrmé l’interdiction. Bien qu’informée de ces décisions de jus-
tice, la Cour a gardé le silence sur leur contenu, ce qui conduit à se
demander si elle y a prêté la moindre attention. La mesure qu’elle a indi-
quée ce jour au point 1 du dispositif peut être interprétée comme impo-
sant à la Fédération de Russie de lever ou, à tout le moins, de suspendre
l’interdiction en vigueur visant les activités du Majlis. Cette mesure m’ins-
pire certaines préoccupations.
   3. Tout d’abord, la Fédération de Russie a relevé lors des audiences
que, dans sa décision, la Cour suprême de Crimée avait exposé plusieurs
motifs justiﬁant selon elle d’interdire les activités du Majlis. La Cour
suprême s’était ainsi référée à des propos tenus par des dirigeants du
   1 Transcription utilisée par l’Ukraine, la Fédération de Russie employant quant à elle

la graphie Qurultay, qui est également utilisée sur le site Internet oﬃciel du Majlis des
Tatars de Crimée. La Cour faisant référence au Kurultai dans son ordonnance, j’utiliserai
également cette graphie.

                                                                                      50

         application de la cirft et de la ciedr (décl. tomka)               151

Majlis en faveur d’« un conﬂit militaire généralisé avec la Russie », à la
déclaration d’« un état de guerre avec la Russie », ainsi qu’à des appels à
se préparer à une « guerre ouverte » contre celle-ci. Le Majlis n’a pas désa-
voué ces déclarations. Ses dirigeants ont par ailleurs pris part à l’organi-
sation d’un blocus contre le fret de marchandises à destination de la
Crimée. Ils ont exhorté l’Ukraine à cesser tout commerce avec la Crimée
et tout approvisionnement de celle-ci, notamment en électricité. Selon la
Cour suprême de Crimée, le Majlis a également participé en novembre et
décembre 2015 à l’organisation d’une opération visant à empêcher la
réparation rapide de lignes à haute tension allant d’Ukraine en Crimée
qui avaient été détruites par une explosion au mois de novembre, privant
ainsi d’énergie des infrastructures essentielles et des foyers de Crimée plu-
sieurs semaines durant, en plein hiver. Ces motifs ont été conﬁrmés en
appel par la Cour suprême de la Fédération de Russie. En outre, certains
rapports d’organisations internationales semblent conﬁrmer qu’au moins
certaines de ces activités ont eﬀectivement eu lieu. La Fédération de Rus-
sie a plaidé que, « [à] la lumière de ces éléments, il est diﬃcile de prétendre
qu[’elle] n’était manifestement pas en droit d’interdire le Majlis et de
prendre les mesures nécessaires à la protection de l’ordre public ».
   4. Le moment n’est pas encore venu, au stade des mesures conserva-
toires, de se forger quelque opinion déﬁnitive sur ces questions. Toutefois,
j’éprouve certaines préoccupations quant à l’attitude cavalière dont la
Cour a fait montre en prescrivant à la Fédération de Russie de rapporter
la décision prise par une instance judiciaire, et conﬁrmée en appel par sa
plus haute autorité judiciaire, sans prêter la moindre attention à ces ques-
tions. La Cour n’est pas une cour d’appel et devrait s’abstenir d’inﬁrmer
purement et simplement les décisions prises par des juridictions natio-
nales, en particulier au stade des mesures conservatoires (voir LaGrand
(Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2001, p. 486,
par. 52).
   5. Il convient de noter que la convention internationale sur l’élimina-
tion de toutes les formes de discrimination raciale a pour objet de garantir
l’égalité en droits de tous les êtres humains en visant l’interdiction et l’éli-
mination de la discrimination raciale dans la jouissance de droits civils,
politiques, économiques, sociaux et culturels. Ces droits sont eux-mêmes
reconnus dans d’autres instruments internationaux, au nombre desquels
ﬁgurent le pacte international relatif aux droits civils et politiques et le
pacte international relatif aux droits économiques, sociaux et culturels.
Toutefois, les droits en question peuvent faire l’objet de limitations. Ainsi,
des restrictions peuvent être apportées à la liberté de réunion et d’associa-
tion paciﬁques visée à l’article 21 (seconde phrase) et au paragraphe 2 de
l’article 22 du pacte international relatif aux droits civils et politiques. De
telles restrictions peuvent être « imposées conformément à la loi » (art. 21)
ou « prévues par la loi » (paragraphe 2 de l’article 22) lorsqu’elles se
révèlent « nécessaires dans une société démocratique, dans l’intérêt de la
sécurité nationale, de la sûreté publique, de l’ordre public, ou pour proté-
ger la santé ou la moralité publiques ou les droits et les libertés d’autrui ».

                                                                             51

         application de la cirft et de la ciedr (décl. tomka)             152

La convention internationale sur l’élimination de toutes les formes de dis-
crimination raciale, elle, interdit que pareilles restrictions soient fondées
sur des considérations raciales, donnant lieu à une discrimination raciale.
Cela étant, elle ne prévoit pas d’immunité quand leur imposition est
nécessaire aux ﬁns susmentionnées.
   6. Lorsqu’elle examine des demandes en indication de mesures conser-
vatoires, la Cour doit peser et tenter de concilier les droits respectifs des
parties à la lumière de leurs arguments. Telle est eﬀectivement la pratique
qu’elle a suivie dans nombre d’aﬀaires (voir, par exemple, Questions
concernant la saisie et la détention de certains documents et données
(Timor-Leste c. Australie), mesures conservatoires, ordonnance du 3 mars
2014, C.I.J. Recueil 2014, p. 154-155, 157-158, par. 33, 36, 42 et 46 ; Usines
de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), mesures
conservatoires, ordonnance du 13 juillet 2006, C.I.J. Recueil 2006,
p. 130-131, par. 66 et 67 ; Passage par le Grand-Belt (Finlande c. Dane-
mark), mesures conservatoires, ordonnance du 29 juillet 1991, C.I.J.
Recueil 1991, p. 16, par. 16 ; Compétence en matière de pêcheries
(Royaume-Uni c. Islande), mesures conservatoires, ordonnance du 17 août
1972, C.I.J. Recueil 1972, p. 16-17, par. 22-24). La jurisprudence récente
du Tribunal international du droit de la mer illustre également cette pra-
tique (voir Différend relatif à la délimitation de la frontière maritime entre
le Ghana et la Côte d’Ivoire dans l’océan Atlantique (Ghana/Côte d’Ivoire),
mesures conservatoires, ordonnance du 25 avril 2015, TIDM Recueil 2015,
p. 164-165, par. 96, 99-102). Comme le juge Abraham l’a déclaré,
    « [q]uand elle est saisie d’une demande de mesures provisoires, la
    Cour est forcément en présence de droits (ou de prétendus droits)
    opposés, ceux que les deux parties revendiquent, qu’elle ne peut pas
    éviter de confronter les uns aux autres. Il y a, d’un côté, le(s) droit(s)
    revendiqué(s) par le demandeur, que celui-ci prétend menacé(s), et
    dont il réclame la protection provisoire. Mais il y a aussi, de l’autre,
    le(s) droit(s) du défendeur, et au moins, dans tous les cas, le droit
    fondamental qui appartient à toute entité souveraine d’agir comme
    bon lui semble pourvu que son action ne soit pas contraire au droit
    international. Or, la mesure sollicitée de la Cour par le demandeur
    consiste souvent — comme dans la présente aﬀaire — à enjoindre au
    défendeur d’accomplir un acte qu’il ne souhaite pas accomplir, ou de
    s’abstenir — provisoirement — d’accomplir un acte qu’il souhaite, et
    entendait bien, accomplir. En adressant de telles injonctions, la Cour
    interfère nécessairement avec les droits souverains du défendeur,
    dont elle limite l’exercice. » (Usines de pâte à papier sur le fleuve Uru-
    guay (Argentine c. Uruguay), mesures conservatoires, ordonnance du
    13 juillet 2006, C.I.J. Recueil 2006, opinion individuelle de M. le juge
    Abraham, p. 139, par. 6.)
   7. Il existe entre les Parties un diﬀérend concernant la souveraineté sur
la Crimée. La Cour ne peut se prononcer sur cette question puisqu’elle
échappe à sa compétence et l’Ukraine, consciente des limites de la compé-

                                                                           52

           application de la cirft et de la ciedr (décl. tomka)            153

tence de la Cour ratione materiae, n’a pas prié celle-ci de se prononcer
d’une façon ou d’une autre sur cette question hautement litigieuse. Ce qui
n’est pas contesté, en revanche, c’est que la Fédération de Russie exerce
son contrôle et sa juridiction sur la Crimée. Les deux Parties s’accordent
à reconnaître l’applicabilité à la Crimée de la convention internationale
sur l’élimination de toutes les formes de discrimination raciale, qui impose
à la Fédération de Russie certaines obligations à l’égard de la population
de la péninsule. Ce nonobstant, et quel que soit le fondement juridique de
l’exercice de son contrôle et de sa juridiction en Crimée, la Fédération de
Russie doit avoir la capacité de prendre les mesures nécessaires pour assu-
rer la sécurité et l’ordre publics. Il devait, me semble-t-il, être tenu compte
de cette nécessité au moment de déterminer la teneur des mesures à indi-
quer dans la présente aﬀaire.

   8. En outre, pour pouvoir indiquer des mesures conservatoires, la Cour
doit estimer qu’il y a urgence, c’est-à-dire qu’il existe « un risque réel et
imminent qu’un préjudice irréparable soit [« will be » dans l’anglais] causé
aux droits en litige avant qu[’elle] ne rende sa décision déﬁnitive » (Ques-
tions concernant la saisie et la détention de certains documents et données
(Timor-Leste c. Australie), mesures conservatoires, ordonnance du 3 mars
2014, C.I.J. Recueil 2014, p. 154, par. 32 (les italiques sont de moi)). Bien
qu’elle ait une fois encore rappelé cette exigence, en déﬁnissant l’urgence
comme l’existence d’« un risque réel et imminent qu’un préjudice irrépa-
rable soit [« will be »] causé aux droits en litige » (ordonnance, par. 89 (les
italiques sont de moi)), la Cour l’a appliquée ici avec un certain laxisme.
Ainsi, elle déclare tout d’abord que les diﬀérents « droits … établis aux
alinéas c), d) et e) de l’article 5 de la [convention internationale sur l’éli-
mination de toutes les formes de discrimination raciale] sont de nature
telle que le préjudice qui leur serait porté pourrait se révéler irréparable »
(ibid., par. 96 (les italiques sont de moi)), pour conclure ensuite qu’il
existe selon elle un risque imminent que les actes décrits plus tôt dans son
ordonnance « puissent causer un préjudice irréparable aux droits invoqués
par l’Ukraine » (ibid., par. 98 (les italiques sont de moi)). Je ne suis pas
convaincu que l’existence de l’urgence requise ait eﬀectivement été démon-
trée dans la présente aﬀaire.
   9. La Cour statuera vraisemblablement sur les demandes de l’Ukraine
dans les quatre prochaines années. Il est permis de relever que la Fédéra-
tion de Russie a présenté des éléments attestant la présence de plusieurs
autres organisations des Tatars de Crimée dans la péninsule. Que ces
organisations aient ou non « le même degré de représentativité et de légi-
timité que le Majlis » (voir ibid., par. 97), l’Ukraine ne nie pas leur exis-
tence, et elles semblent à même de défendre, à tout le moins dans une
certaine mesure, les intérêts de la communauté tatare de Crimée dans l’at-
tente de la décision déﬁnitive de la Cour. De plus, la Fédération de Russie
a fait observer 2 que le Kurultai, plus haute assemblée des Tatars de Cri-
  2   Déclaration non contredite par l’Ukraine à l’audience.

                                                                            53

         application de la cirft et de la ciedr (décl. tomka)           154

mée qui a élu les membres du Majlis, ne faisait pour sa part l’objet d’au-
cune interdiction. Selon certaines informations publiquement accessibles,
l’interdiction frappant les activités du Majlis semble désormais, près de
six mois depuis sa conﬁrmation déﬁnitive par la Cour suprême de la
Fédération de Russie, avoir été portée devant la Cour européenne des
droits de l’homme comme allant à l’encontre de plusieurs dispositions de
la convention de sauvegarde des droits de l’homme et des libertés fonda-
mentales adoptée en 1950.
   10. Pour les raisons exposées ci-dessus, je suis d’avis que la première
mesure indiquée par la Cour est, en pareilles circonstances, inappropriée,
mais conviens que les obligations incombant à la Fédération de Russie au
titre de la convention internationale sur l’élimination de toutes les formes
de discrimination raciale demeurent inchangées.

                                                  (Signé) Peter Tomka.




                                                                         54

